Citation Nr: 1118574	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, currently identified as a congenital bifascicular block. 

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1998 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which, in pertinent part, denied the benefits sought on appeal.

In July 2008, the Veteran was scheduled for a Board hearing at the Central Office in Washington, DC, but he failed to appear for the hearing and the claim was processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2010).  

In December 2009, the Board remanded the matter on appeal for additional development.  The Board instructed the Appeals Management Center (AMC) to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and to provide him with VA examinations in conjunction with his claims.  Following the remand, the Veteran did not identify any treatment records that were not already contained in the record.  The Veteran underwent VA examinations in June 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Issue Not on Appeal 

It is noted that the Veteran also initiated an appeal to the RO's August 2005 assignment of a noncompensable rating for anxiety disorder (claimed as idiopathic hypersomnia), but he failed to submit a substantive appeal as to that issue after receiving notice of October 2007 statement of the case.  It is noted that in his April 2006 substantive appeal, the Veteran indicated that he wanted to appeal the assigned rating for anxiety disorder; however, this document was received prior to his receipt of the October 2007 SOC.  Therefore, it cannot constitute a substantive appeal for that issue.  The RO has not received any subsequent correspondence from the Veteran in which he indicated that he wanted to appeal the assigned rating for anxiety disorder.  As such, that claim is not currently before the Board on appeal. 


FINDINGS OF FACT

1.  The evidence shows that the Veteran's heart problem, a bifascicular block, stems from a congenital disorder that existed prior to his period of service.

2.  Service treatment records show that the Veteran sought treatment for chest pain and he was diagnosed with a bifascicular block, but his disorder was asymptomatic at the time of his separation and at the most recent VA examination.  

3.  The preponderance of the evidence is against a finding that pre-service heart disorder was permanently aggravated by his period of service. 

4.  The Veteran's current diagnosed heart disorder is not related to any aspect of his period of service.  

5.  The Veteran did not have a chronic left shoulder disorder in service or within the first year after his separation from service; and the preponderance of the evidence on file is against a finding that the Veteran's currently diagnosed left shoulder disorder is related to his period of service, including an inservice injury.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, identified as congenital bifascicular block, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). 

2.  The criteria for entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in March 2005 that informed him of what evidence is required to substantiate his claims, and it apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a March 2006 notice letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case was readjudicated and a January 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with medical examinations in March 2005 and June 2010.  The March 2005 VA examiner identified the nature of the Veteran heart disorder, but he failed to provide an etiology of the diagnosed disorder.  Also, the March 2005 VA examiner only identified the symptomatology associated with his left shoulder problems and he did not provide a diagnosis.  In the June 2010 VA examinations, the examiners identified the nature of the Veteran's heart and shoulder disorders and provided medical opinion regarding the respective etiologies of the diagnosed disorders.  The Board finds that the June 2010 examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that during the June 2010 VA heart examination, the Veteran identified receiving emergency medical treatment for chest pains in 2007.  In its December 2009 remand, the Board instructed the AMC to seek the Veteran's assistance in obtaining any outstanding private treatment records.  The AMC did not receive any response to its April and June 2010 notice letters requesting that the Veteran complete and submit a VA Form 21- 4142, Authorization for Release of Information, for any outstanding medical treatment.  In this regard, it is noted that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (to include congenital malformations) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Service connection may still be granted, however, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition. 38 C.F.R. § 3.306.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Heart Disorder 

The Veteran seeks entitlement to service connection for a heart disorder, currently identified as congenital bifascicular block.  He asserts that he did not have any heart problems prior to his enlistment into the Navy and he incurred it while he was in service.  The Veteran further contends that he separated from service in 2004 because of his heart problems.  

A review of the Veteran's May 1998 examination prior to enlistment shows no heart abnormalities.  The Veteran's service treatment records show several abnormal electrocardiography (EKGs) findings beginning in 2002.  These EKG reports predominately note evidence of a right bundle branch block (RBBB).  An October 2002 treatment record shows that the Veteran presented with complaints of chest pain and lightheadedness.  It shows that he was referred for an evaluation of "near syncope" and abnormal EKG.  The EKG report revealed that the Veteran had a RBBB and a left posterior fascicular block (LPFB).  The Veteran was diagnosed with a bifascicular block.  

A December 2002 cardiology note shows that an EKG continued to show evidence of RBBB with a LPFB.  The physician assessed the Veteran with a bifascicular block, mildly symptomatic.  The physician indicated that the condition was possibly of congenital etiology as there was no evidence of ischemia, structural abnormality, pauses, or symptomatic bradycardia.  A subsequent December 2002 treatment note shows that the Veteran was assessed with intermittent symptomatic cardiac conduction abnormalities, with potential complications involving symptomatic bradycardia.  The Veteran was placed on close monitoring for chest pains or other potential cardiac symptoms.  

Subsequent service treatment records continued to show abnormal EKG findings that included the presence of a RBBB and a LPFB.  The records also show the Veteran continued to receive a diagnosis of pre-syncope and bifascicular block.  See April 2004 Limited Duty Medical Board Report.  On the Veteran's December 2004 examination report prior to separation, his heart was evaluated as abnormal, and it was noted by the physician that he had pervious evaluation for syncope and bifascicular block.  There was no etiology indicated for the Veteran's heart problems. 

Shortly after the Veteran's discharge from service, he was afforded a general VA examination in March 2005.  In this examination report, the examiner noted the Veteran's history of abnormal EKGs findings were consistent with a bifascicular block.  The examiner also noted the Veteran denied current symptoms of dizziness, fatigue, angina or necessitation of pharmacotherapeutic intervention.  The examiner concluded that the Veteran's heart condition had resolved.  The examiner, however, noted that the Veteran was scheduled for further cardiac evaluation, which would be followed by an addendum to the examination report.  

A subsequent cardiac evaluation revealed abnormal EKG findings with RBBB, but an echocardiogram report showed normal findings.  There was no addendum to the March 2005 examination report associated with the claims folder.  Thereafter, an October 2005 private EKG report showed abnormal findings of RBBB and sinus arrhythmia.  

In December 2009, the Board remanded for clarification as to diagnosis and likely etiology of any heart disorder.  As reflected in the evidence discussed above, there were notations made about abnormal laboratory findings.  The Board requested a new VA examination to obtain another medical opinion that resolved any conflicting medical findings, and to consider the Veteran's reported medical history since discharge.  It was also requested that the VA examiner provide a medical opinion discussing whether any diagnosed heart disorder was congenital, and if so, whether that congenital disorder was aggravated by the Veteran's period of service.  

The Veteran underwent another VA examination in June 2010.  In that examination report, the examiner noted that he reviewed the claims folder and he recorded the Veteran's reported medical history.  The Veteran denied any symptoms of episodes of dizziness, syncope, palpitations, angina, and dyspnea on exertion, but he reported occasional chest wall pain while lifting weights.  The Veteran also reported one incident where he sought emergency medical treatment for chest pains in 2007, but he denied being on any current medications for heart problems.  On physical examination, the examiner observed no abnormal heart findings.  Diagnostic testing revealed rare incidents of premature ventricle contractions (PVCs) and premature arterial contractions (PACs), and an episode of shortness of breathe corresponding to sinus tachycardia with PVCs.  

Based on a review the claims folder and the findings from the examination, the examiner diagnosed the Veteran with a congenital bifascicular block, currently asymptomatic.  The examiner concluded: 

"Since there is no evidence of cardiac damage either during or after [V]eteran's military service and no evidence showing a normal cardiac conduction existed prior to military service it is most likely the [bifascicular] block is congenital and less likely than not that the [V]eteran's military service either caused or aggravated beyond normal progression [of] the [bifascicular] block."  

The Report of the June 2010 VA Examination. 

Initially, the Board notes that the evidence of record establishes that the Veteran's currently diagnosed bifascicular block stems from a congenital disorder.  Although no heart abnormalities were recorded on the report of the Veteran's 1998 examination prior to service, the inservice December 2002 cardiac consultation report shows a possible congenital etiology for the Veteran's bifascicular block as there was no evidence of active disease or injury.  Similarly, the June 2010 VA examiner found that the Veteran's bifascicular block stems from a congenital disorder and it was not caused by disease or injury in service.  Since the June 2010 VA examiner concluded that the diagnosed heart problem was a congenital disorder not due to or aggravated by service, and there is no evidence of a pertinent antecedent active disease or injury during service, the Board can only conclude that the Veteran's bifascicular block stems from a congenital disorder that pre-existed his service.  

The remaining focus of this matter, therefore, is whether the pre-existing bifascicular block was aggravated during the Veteran's period of service (i.e. since he does not have the benefit of the presumption of soundness).  See 38 U.S.C.A. § 1111; see also VAOPGCPREC 82-90. 

The Board initial notes that a review of the record does not show that the disorder increased in severity during the Veteran's period of service.  Based on the most recent medical evidence, the Veteran denied any symptoms of episodes of dizziness, syncope, palpitations, angina, and dyspnea on exertion, and he only reported occasional chest wall pain while lifting weights.  Although the service treatment records show abnormal EKG findings during the final years of his service, the Veteran now reports little, if any, symptomatology associated with heart disorder.  This evidence does not show that the Veteran's bifascicular block has grown worse in severity since the time of separation.  See Routen, 10 Vet. App. at 189; Verdon, 8 Vet. App. at 538.  Moreover, the June 2010 VA examiner concluded that examination findings revealed that the Veteran's disorder was asymptomatic and it had not worsened beyond the natural progression of the underlying disease during service.  

The Board has considered the Veteran's own assertion that he did not have any heart problems prior to service and that his heart disorder is etiologically related to his period of service.  The Board finds that the Veteran's assertions regarding medical diagnoses and opinions as to etiology of medical conditions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical etiology do not constitute competent medical evidence, when the question etiology goes beyond mere observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the diagnosis of any heart disorder is a matter of internal medical that requires medical expertise to determine its exact nature and etiology.  As such, the Veteran's statement that his heart disorder is did not pre-exist service and it was incurred during service is not competent medical evidence.

Moreover, the record does contain medical evidence that weighs heavily against the Veteran's claim.  Specifically, this medical evidence is found in the June 2010 VA examiner opinion that the Veteran's heart disorder was not aggravated by his service. 

Other than the Veteran's assertions, there is no evidence of record that indicates that his symptoms have increased since service.  In short, the evidence of record is against a finding that the diagnosed bifascicular block increased in severity during service.

In sum, the evidence of record shows that the Veteran's diagnosed bifascicular block stems from a heart disorders that existed prior to his service, and that the preponderance of the evidence is against finding that his current diagnosed disorder was caused or aggravated by his period of service.  As noted above, the Veteran's bifascicular block is currently asymptomatic and the June 2010 VA examiner found that it had not worsened beyond the natural progression of the underlying disease.  The Board finds that the preponderance of the evidence is against an award of service.   The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  

Left Shoulder Disorder 

The Veteran seeks entitlement to service connection for residuals of a left shoulder injury.  He contends that his current diagnosed left shoulder disorder is related to an inservice injury.  He reports that he injured his left shoulder while moving furniture on a remolding project and he sought treatment for left shoulder pain in service.  The Veteran further reports that he has continued to experience left shoulder pain since he injured his left shoulder.

The report of a May 1998 examination prior to service did not indicate the Veteran had any problems with his left shoulder upon his entrance into service.  A January 2001 treatment record shows that the Veteran complained of left shoulder pain that he associated with a shoulder injury that he sustained while stabilizing a desk two weeks prior.  In the treatment record, the physician noted that the Veteran had full range of motion in his shoulder with pain.  An assessment of myofascial parascapular pain was noted.  The next service treatment record that noted any left shoulder problems is in October 2004.  Three October 2004 treatment records show that the Veteran presented for complaints of left shoulder pain.  In these treatment records, the Veteran reported that the pain in his left shoulder would travel down his side.  The physician noted that the Veteran had left cervical restriction and lumbar pain.  The Veteran was assessed with a cervical and lumbar condition.  Similar complaints and findings to those mentioned in the October 2004 treatment records were recorded in a later treatment record. 

The December 2004 report of examination prior to separation showed no indication that the Veteran had any left shoulder problems.  On clinical evaluation during the December 2004 examination prior to separation, the examiner found the Veteran's upper extremities to be "normal".  There were no other objective findings noted regarding the shoulders.  In the examination report, the only musculoskeletal conditions noted were cervical subluxation and lumbar subluxation.  On the associated report of medical history, the Veteran marked "yes" in a box next to "painful shoulder, elbow or wrist".  In response to a question asking whether he had suffered from any injury or illness while on active duty for which he did not seek medical care, the veteran indicated "yes" and stated "left shoulder not enough time to make it to a doctor yet."
 
Shortly after his discharge from service, the Veteran was afforded a general VA examination, which included an evaluation of his left shoulder.  In the examination report, the examiner noted that the Veteran reported an inservice injury to his left shoulder.  He reported symptoms of progressive fatigue, but he denied any current muscle weakness in his left shoulder.  On physical examination, the examiner observed that the Veteran had flexion to 180 degrees with pain in his left shoulder and rotation to 80 degrees with pain.  There was further limitation by pain with repetitive motion.  The examiner reported that x-ray films of the left shoulder revealed negative findings.  Additionally, the x-ray report revealed negative findings concerning the Veteran's cervical spine and lumbar spine.  Oddly, however, while the examiner noted the limitation of motion, the examiner failed to render any diagnosis with regard to the left shoulder, or in opposite, provide an opinion that there was no evidence of a disability.

In December 2009, the Board remanded for a VA examination to clarify if the Veteran had a diagnosed left shoulder disorder and the likely etiology of any such disorder.   The Veteran was afforded a new VA examination in June 2010.  In that examination report, the examiner noted a review of the claims folder and he recorded the Veteran's reported history of left shoulder pain.  On physical examination, the examiner observed no swelling or inflammation in the left shoulder, but there was evidence of limitation of motion on abduction and on external rotation of the shoulder, and there was evidence of further limitation of motion due to pain with repetitive motion.  X-ray film revealed minor degenerative arthritic changes with greater tuberosity, but there was no osseous abnormalities recorded.  The examiner diagnosed the Veteran with minor osteoarthritis in the left shoulder and he opined that it was not related to the Veteran's period of service, including the inservice left shoulder injury.  The examiner explained that one episode of minor trauma during the Veteran's service could not cause osteoarthritis in his shoulder and the examiner concluded that it would be mere speculation to consider that the Veteran's diagnosed disorder was aggravated by his service. 

In this case, the Veteran seeks entitlement to service connection for residuals of a left shoulder injury.  The record shows that he injured his left shoulder in 2001 and he sought treatment for left shoulder pain in the months prior to his separation from service.  It also shows that the Veteran has a current diagnosis of osteoarthritis and it causes limitation of motion in his left shoulder.  The remaining question on appeal is whether the Veteran's current diagnosed disorder is related to his service, to include the inservice injury.  Here, the Board finds that the preponderance of the medical evidence is against such a finding.

In the June 2010 examination report, the VA examiner found that the Veteran's current osteoarthritis in his left shoulder was not related to his period of service or the inservice left shoulder injury.  The examiner specifically indicated that the Veteran's osteoarthritis could not be caused by the single left shoulder injury and it would be speculative to associate his current disorder with his period of service, including his history of inservice left shoulder pain.  The VA examiner's medical opinion was based on a review of a claims folder, including the Veteran's service treatment records and the Veteran's reported history, and there was no indication that it was due to a lack of information in the claims folder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Board finds it pertinent that there is no contrary medical opinion of record.  

The Board acknowledges that service treatment record dated in January 2001 shows myofascial parascapular pain, and it notes that the subsequent service treatment records associated the Veteran's left shoulder pain with cervical and lumbar subluxation.  Moreover, the March 2005 VA examination report shows limitation of motion in the left shoulder.  Regardless, this evidence does not show that the Veteran had a chronic left shoulder disorder during his period of service.  38 C.F.R. § 3.303.  And even though the Veteran has a current diagnosis of arthritis, which is a chronic disease, it was not first diagnosed in service or within the first year after his separation from service.  See 38 C.F.R. § 3.307, 3.309. 

The Board has also considered the Veteran's lay assertions that he has experienced left shoulder pain since he injured his left shoulder.  Lay evidence may establish continuity of symptomatology related to a chronic disease; however, for service connection to be established by continuity of symptomatology there must be medical evidence that relates the current condition to that symptomatology.  Savage, supra, 495-497.  Here, the Board finds that the Veteran is competent and credible to attest to the fact that he has experienced left shoulder pain since service.  However, there is no medical evidence that relates his current osteoarthritis to that reported symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In this regard, the Veteran does not have any medical training and expertise, and he is simply not qualified to render a medical opinion on etiology of a currently diagnosed disorder.  In contrast, a qualified medical professional has found that the Veteran's osteoarthritis is not related to any aspect of his period of service.  See June 2010 VA examination report

Accordingly, the Board finds that the preponderance of the medical evidence establishes that the osteoarthritis in the Veteran's left shoulder is not related to his period of service, including an inservice left shoulder injury.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a heart disorder, currently identified as congenital bifascicular block, is denied. 

Entitlement to service connection for residuals of a left shoulder injury is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


